Citation Nr: 1739306	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-33 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for right ankle sprain with arthritis and peroneal tendonitis, evaluated as 10 percent disabling prior to November 23, 2008.

2.  Entitlement to an increased evaluation for right ankle sprain with arthritis and peroneal tendonitis, evaluated as 20 percent disabling from November 24, 2008 to January 6, 2009.

3.  Entitlement to an increased evaluation for right ankle sprain with arthritis and peroneal tendonitis, evaluated as 10 percent disabling from July 1, 2009 to November 1, 2009.

4.  Entitlement to an increased evaluation for right ankle sprain with arthritis and peroneal tendonitis, currently evaluated as 20 percent disabling from November 2, 2009.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which assigned a temporary total evaluation for the Veteran's service-connected right ankle disability based on the need for convalescence from October 17, 2007, and a noncompensable evaluation from December 1 2007.

During the pendency of the appeal, in an August 2009 decision, the Decision Review Officer found clear and unmistakable error in a prior rating decision, and assigned a 10 percent evaluation for the Veteran's right ankle disability, effective August 2004.  The decision noted that the 10 percent evaluation remained assigned except during previously assigned periods of surgical convalescence and except for the period from November 24, 2008 to January 7, 2009, for which a 20 percent evaluation was assigned.  A December 2009 rating decision increased the evaluation to 20 percent, effective November 2, 2009.

The Board remanded the claims in June 2011 and June 2014 for further development.  The claims have since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to November 23, 2008 (exclusive of dates for which a temporary total evaluation has been assigned), the Veteran's right ankle disability was manifested by pain, swelling and weakness, with range of right ankle motion that functionally was no more than moderately limited.

2.  From November 24, 2008 to January 6, 2009 the Veteran's right ankle strain was manifested by pain and no more than marked limitation of motion; the ankle was not ankylosed.

3.  From July 1, 2009 to November 1, 2009 the Veteran's right ankle strain was manifested by pain, weakness, stiffness, and swelling, with range of right ankle motion that functionally was no more than moderately limited.

4.  Since November 2, 2009 the Veteran's right ankle disability is manifested by pain and no more than marked limitation of motion; the ankle is not ankylosed. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for right ankle disability for the period prior to November 23, 2008 (exclusive of dates for which a temporary total evaluation has been assigned) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5271 (2016). 

2.  The criteria for a rating higher than 20 percent for right ankle disability from November 24, 2008 to January 6, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5271 (2016).

3.  The criteria for a rating higher than 10 percent for right ankle disability from July 1, 2009 to November 1, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5271 (2016).

4.  The criteria for a rating higher than 20 percent for right ankle disability from November 2, 2009 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5271 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a) (West 2014); 38 C.F.R. §§ 3.159(b) and (c) (2016).

The duty to notify in this case was met via a September 2008 VA correspondence.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting  in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's service treatment, private treatment, and VA treatment records.  The Veteran also submitted statements in support of his appeal.  VA examinations were conducted in the course of the appeal, with the last examination conducted in June 2016.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

In sum, VA satisfied its duties to notify and assist. No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim. The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Increased Rating 

Ratings for service-connected disabilities are determined by applying the criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The rating schedule is the primary guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be viewed in relation to its history with emphasis on the limitation of activity imposed by the disabling condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Limitation of motion of the ankle is rated under Diagnostic Code (DC) 5271.  38 C.F.R. § 4.71a. Moderate limitation of motion of the ankle warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5271.  Marked limitation of motion warrants a 20 percent rating.  Id.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees. 38 C.F.R. § 4.71 , Plate II (2016).

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under 38 C.F.R. § 4.71a, DC 5270, a 30 percent rating is warranted when ankylosis of the ankle in plantar flexion is between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees; and a 40 percent rating is warranted when the ankylosis of the ankle in plantar flexion is at more than 40 degrees or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  A 40 percent rating exceeds the highest possible rating of 20 percent available under DC 5271, for "marked" limitation of motion of the ankle, and is the maximum schedular rating available under DC 5270, even when there is ankylosis of the ankle, meaning what amounts to complete immobility of the ankle, i.e., no range of motion at all.  

Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  According to Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988), ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See also Coyalong v. West, 12 Vet. App. 524, 528 (1999); see, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Normal range of motion of the ankle is dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  VA must obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain and these determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

Factual Background

In a November 2007 statement, the Veteran reported that his peroneal tendonitis had worsened.  He reported being on crutches and having had surgery to fix his tendons two weeks prior to his visit. 

In a January 2008 statement, the Veteran wrote "I have been having trouble with my ankle...the problem comes from not being able to use my right foot and [I] was putting the weight on my heel to relieve the pain on my foot and ankle.  The VA did surgery on October 17, 2007 and I was off work...I still have swelling and pain."

In a March 2008 statement, the Veteran wrote "I now have constant pain [and] swelling whenever I walk. I can't go up or down stairs.  I can't turn or stand very long on my feet...I may need more surgery according to the Dr.  I have to make extra appointments due to problems and pain I have been having with my foot."

In a June 2008 statement, the Veteran wrote "the problems I am having now include severe swelling and pain is constant.  I have limited motion in my right foot and ankle.  I cannot bend, walk or stand for very long without swelling and pain.  I can't walk very far or do normal everyday things."

In a July 2008 lay statement, the Veteran's colleague wrote that the Veteran "has been in extreme pain with a lot of swelling.  I have noticed he has had a hard time doing every day activities.  He is constantly propping up his foot due to swelling.  He uses a cane to help him walk."

On August 18, 2008, the Veteran had surgery to repair his right peroneal brevis rupture and right debridement with possible ligament repair. 

In a September 2008 statement, the Veteran wrote "I am still in physical therapy until November 17...at this time I am still on crutches. 

In a November 2008 statement, the Veteran wrote "I have had two operations in the past ten months on this ankle and have been off work since August 18 2008... I am still on crutches."

The Veteran was seen on November 5, 2008 where the physician noted that the Veteran had full range of motion of his ankle, but noted weakness.  On November 18, 2008, the Veteran reported that he was currently working and on his feet four to five hours a day.  No pain was noted on active and passive range of motion (ROM), but the Veteran's strength was diminished. 

On November 24, 2008, the Veteran reported that, while he was in a bank he turned his foot and twisted his ankle.  The Veteran suffered a tendon tear.  He used a cam walker and the pain continued to the time of his surgery in January 2009.

On January 7, 2009, the Veteran had three surgical procedures (1) primary repair of right peroneus brevis tendon, (2) anastomosis of right peroneus longus to peroneus brevis tendon right, and (3) reinforcement of right peroneal tendons with graft jacket. 

In a January 2009 physical therapy note, the Veteran was given crutches.  The physical therapist noted that the Veteran had experience walking with crutches and was independent with gait and stair negotiation. 

In a July 2009 treatment note, the Veteran reported that he was doing well.  He reported using an orthotic and was walking better.  There was no pain with dorsiflexion and plantar flexion.  There was mild tenderness with inversion and eversion of the foot noted and the Veteran's strength was normal.

In August 2009, the Veteran reported no joint pain but the ankle was not examined.  

In an October 2009 podiatry clinic note, the Veteran related that he was doing well and was walking better.  The podiatrist noted no edema to the right ankle.  The Veteran was able to dorsiflex and plantar flex the ankle joint with no pain involved.  He was also able to perform inversion/eversion of the foot with mild tenderness.  His strength was 4 out of 4.

On November 2, 2009, the Veteran underwent a VA examination, the examiner noted that the Veteran had significant daily symptoms and after 3 surgeries on his right ankle the Veteran was still experiencing pain.  The examiner reported that the Veteran wore a custom molded brace for his right ankle.  Additionally, the Veteran's most recent imaging showed a re-tearing of his peroneal tendons.  The examiner reported that the Veteran walked with an abnormal gait favoring his right side.  Right ankle dorsiflexion was limited to 10 degrees (out of 20 degrees) and right ankle plantar flexion was limited to 20 degrees (out of 45 degrees).  The Veteran's hind-foot alignment was in neutral.  Pain was noted in the lateral ankle with active motion.  There was no evidence of crepitus or anterior impingement.  Repetitive plantar flexion and dorsiflexion of the right ankle caused increased pain throughout the range of motion, with no fatigue, weakness, lack of endurance or incoordination.  The Veteran had weak eversion of the ankle consistent with chronic peroneal tendon pathology.  The examiner opined that the "Veteran has severe symptoms regarding his right ankle and does indeed want an increase."

In a November 2009 podiatric clinic note, mild edema on the right ankle was noted.  The Veteran was able to dorsiflex and plantar flex his ankle joint with no pain.  He was also able to perform inversion/eversion of the foot with mild tenderness.  There was tenderness to palpation along the plantar aspect of the 5th metatarsal head.  The Veteran's strength was 4 out of 4. 

In an April 2010 podiatry clinic note, the Veteran's chief complaint was lateral ankle pain.  Upon physical examination the podiatrist noted that the Veteran's peroneal tendons were subluxing during active and passive dorsiflexion and plantarflexion.  The Veteran was also tender over the tendinous area.  The podiatrist diagnosed the Veteran with subluxing peroneal tendons of the right ankle.

In a July 2010 podiatry clinic note, the Veteran reported significant pain along the dorsum and arch of the foot as well as lateral foot and ankle.  The podiatrist noted that it was unlikely that another soft tissue surgery would give the Veteran relief.  A rear-foot and ankle fusion procedure was discussed.

In September 2010 podiatry clinic note, the Veteran noted pain along the surgical scar as well as with inversion and eversion.  The Veteran reported using an AFO with pain, numbness and tingling of his right ankle and forefoot.

In a September 2010 nerve conduction study, findings were unremarkable and no calcification in the joint or soft tissues was noted.

In a December 2010 podiatry clinic note, the Veteran only reported pain.

In an April 2011 urgent care note, the Veteran reported stabbing pain in his right outer ankle.

In a May 2011 MRI, findings were normal with the exception of mild soft tissue swelling about the lateral malleolus.

In a May 2011 the Veteran underwent a General Medical examination.  The examiner found no ankylosis of the right ankle joints.  Right ankle dorsiflexion was limited to 15 degrees (out of 20 degrees) and right ankle plantar flexion was limited to 30 degrees (out of 45 degrees).  Painful motion, edema, tenderness, heat, abnormal movement and guarding were noted during the initial range of motion testing.  There was no additional limitation of motion noted with repetitive motion testing.  Only pain was noted after the fifth range of motion test.  Functional limitations were prolonged walking and standing due to right ankle pain.  There were no signs of abnormal weight bearing although an abnormal gait was noted.  An x-ray of the right ankle found mild accessory ossicle adjacent to the cuboid; and soft tissue swelling about the lateral malleolus.

In a June 2011 podiatry clinic note, the Veteran reported while playing paint ball with his son he felt new pain.  He stated that he experienced tingling and burning in his feet.  The podiatrist reported painful range of motion in the Veteran's right ankle upon inversion, eversion, dorsiflexion and plantarflexion. 

In an August 2011 podiatry clinic note, the Veteran reported chronic ankle pain.  

In May 2013, the Veteran underwent a VA examination in conjunction with these claims.  At that time he reported right ankle pain, weakness, and stiffness, occurring once a week and lasting between 2-3 hours.  Right ankle dorsiflexion was limited to 20 degrees (out of 20 degrees) and right ankle plantar flexion was limited to 30 degrees (out of 45 degrees).  There was no additional limitation of motion noted with repetitive motion testing.  Functional loss included: weakened movement, excess fatigability, and pain on movement.  No localized tenderness or pain on palpation of joints/soft tissue was noted.  Muscle strength testing revealed active movement against some resistance was reported for both dorsiflexion and plantar flexion.  No ankylosis of the ankle joints was reported.  An imaging study showed soft tissue swelling, mild deformity at tip at lateral malleolus, and a calcaneal spur.  Impacts on employment included lifting no more than 20 pounds, walking 2 blocks, standing for 30 minutes and no limitation of sitting.  An imaging study revealed: soft tissue swelling without joint effusion, no acute osseous abnormality, fracture or dislocation were noted.  A mild bony deformity of the tip of the lateral malleolus, and a tiny plantar calcaneal spur were also noted.

In an April 2014 podiatry clinic note, the Veteran reported chronic pain, swelling and instability in his right ankle.  He rated the pain as 6 out of 10 at its worse.

In a June 2015 podiatry consult, the Veteran reported chronic right ankle pain.  The podiatrist noted pain during range of motion testing, but no weakness was noted.

According to a July 2015 MRI of the right ankle, the tendons of the extensor and flexor were grossly intact, without signs of significant tendinopathy, tear, or significant tenosynovitis.  Within the peroneus longus and brevis tendons, a thickening and subtle increase in signal abnormality was seen posterior to and beneath the tip of the distal fibula.  

In a September 2015 primary care note, the Veteran complained of foot pain.

In a November 2015 podiatry clinic note, the podiatrist noted extreme pain with guarding when the Veteran laterally extended his ankle. 

In an April 2016 podiatry consult, the Veteran complained of chronic ankle pain.  The podiatrist noted pain during range of motion testing and limited dorsiflexion and plantar flexion.

In June 2016, the Veteran underwent a VA examination in conjunction with these claims.  Right ankle dorsiflexion was limited to 15 degrees (out of 20 degrees) and right ankle plantar flexion was limited to 30 degrees (out of 45 degrees) with painful motion.  There was no additional loss of function or range of motion after 3 repetitions.  The examiner reported that the Veteran's functional ability was not limited by weakness, fatigability, or incoordination.  The examiner reported that the Veteran's pain did not result in functional loss.  The examiner also noted evidence of pain on weight bearing as well as localized tenderness or pain on palpation of the joint or associated soft tissue.  Additional factors resulting in the Veteran's right ankle disability included swelling and interference with standing.  Muscle strength was normal for both dorsiflexion and plantar flexion.  No ankylosis of the ankle joints was reported.  Functional impact of the Veteran's right ankle disability was reported as an inability to do prolonged standing or walking.

In a September 2016 podiatry clinic note, the Veteran reported chronic pain in the right ankle.  The podiatrist observed pain during range of motion testing and mild swelling. 

In a December 2016 telephone note, the Veteran requested a podiatry follow-up for pain in his right ankle.

In a January 2017 podiatry clinic note, the Veteran reported pain along the outside of his right foot.

Analysis 

The period prior to November 23, 2008

Treatment records from VA during this period show that the Veteran had surgery on October 17, 2007 and August 18, 2008.  He completed his respective periods of convalescence on December 1, 2007 and on October 31, 2008.  

During the period in question, the Veteran reported that his ankle experienced swelling and pain which affected his ability to navigate stairs or stand on his feet for prolonged periods, and which resulted in limited motion.  A colleague noted evidence of pain and swelling in the ankle. 

Notably, however, when the Veteran was seen on November 5, 2008, the physician noted that the Veteran had full range of right ankle motion, with some weakness.  On November 18, 2008, the Veteran reported that he was currently working and on his feet four to five hours a day; no pain was noted on active and passive range of motion, although strength was diminished.  

In short, although the Veteran and his colleague noted limitation of motion in the ankle, clinical examination of the joint showed the absence of any such limitation.  The Board finds that the clinical findings are of greater probative value in this regard than the observations of the Veteran and his colleague, neither of whom have evidenced any education, training or experience which would lend itself to measuring range of ankle motion.  The Board also points out that the medical examiner does not have a financial incentive when assessing the presence or absence of limited ankle motion.  The Board has taken into account the observations of the Veteran and his colleague with respect to factors affecting functional impairment, such as the pain and the swelling.  The Board has also taken into account the evidence of ankle weakness.  When compared to the medical evidence showing full range of motion during the period in question, however, the Board finds that the functional impairment does not result in a level of restricted motion that is more than moderate in nature.  In other words, the Board finds that accounting for the functional loss from the symptoms described by the Veteran and his colleague and the weakness shown on clinical observation, the right ankle disorder is not manifested by more than moderate limitation of ankle motion.

A 10 percent disability rating under DC 5271 requires moderate limitation of motion, whereas a 20 percent rating requires marked limitation of motion.  The Board finds that the disability picture for the right ankle disorder is more accurately represented by a 10 percent evaluation for moderate limitation of right ankle motion.  Therefore, a rating in excess of 10 percent for the period prior to November 23, 2008 is denied.

November 24, 2008 to January 6, 2009

The evidence during this period consists of the Veteran's assertion that he twisted his ankle on November 24, 2008, and was experiencing right ankle pain and using a cam walker.

For this period, the right ankle disorder was evaluated as 20 percent disabling, which is the maximum rating available for limitation of ankle motion, absent ankylosis.  The only higher rating available under the facts of this case would require the presence of ankylosis.  The Veteran does not contend that the ankle was ankylosed, and there is no evidence of ankylosis.  Looking at the evidence prior to the period at issue, and later than the period at issue, the Board points out that the Veteran has never exhibited an ankylosed ankle joint.  The Board finds that the ankle was not ankylosed during the period at issue, and that a rating in excess of 20 percent for marked limitation of ankle motion is not warranted under DCs 5270 or 5271. 

Accordingly, a higher rating for right ankle disability is not warranted for the period from November 24, 2008 through January 6, 2009.

July 1, 2009 to November 1, 2009

VA treatment records during this period show that the Veteran had surgery on January 7, 2009.  He completed his period of convalescence on June 30, 2009.  

Treatment records for 2009 show that his right ankle strength was normal, with no pain with dorsiflexion or plantar flexion, although he demonstrated mild tenderness.  Physical examination disclosed no edema, and normal ankle strength.  

In short, the evidence of record for the period at issue is silent for any reference to limited right ankle motion, and shows the absence of any pain or weakness associated with the ankle range of motion testing.  The evidence on file does not even remotely demonstrate more than moderate limitation of right ankle motion.

Consequently, the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 10 percent for this period.

From November 2, 2009

At his November 2, 2009 VA examination, the Veteran evidenced right ankle dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  There was pain on active and passive motion, without ankylosis.  At his May 2011 VA examination, the Veteran evidenced right ankle dorsiflexion to 15 degrees and plantar flexion to 30 degrees, with no additional limitation of motion on repetitive motion testing.  No ankylosis was present.  At a May 2013 VA examination, the Veteran's right ankle dorsiflexion was limited to 20 degrees and his right ankle plantar flexion was limited to 30 degrees; there was no ankylosis of the ankle. 

Treatment records from 2009 document mild edema and intermittent complaints of pain on motion testing, without indication of ankylosis.  The Veteran sought treatment for his right ankle five times from May 2013 through April 2016.  On those occasions he reported chronic pain, swelling and instability in the ankle.  He demonstrated pain during range of motion testing with limited dorsiflexion and plantar flexion.  Since April 2016, the Veteran demonstrated right ankle pain during range of motion testing, and mild swelling.

At his June 2016 VA examination, the Veteran evidenced right ankle dorsiflexion to 15 degrees and plantar flexion to 30 degrees, with pain on motion.  Muscle strength was normal for both dorsiflexion and plantar flexion, and no ankylosis was present. 

For the period at issue, the Veteran is receiving the maximum schedular evaluation based on Diagnostic Code 5271.  Under the facts of this case, the only Diagnostic Code which could result in a higher evaluation in Diagnostic Code 5270, pertaining to ankylosis.  The examinations and treatment records make clear, however, that the Veteran's ankle is not ankylosed.  He in fact retains a substantial range of motion in every excursion of ankle motion.

Given that the evidence clearly does not show ankylosis of the Veteran's right ankle, and as there is no other potentially applicable diagnostic code that would allow for a rating higher than 20 percent for the ankle, the Board finds that the preponderance of the evidence is against assignment of a rating higher than 20 percent for right ankle disability for the period at issue. 












	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 10 percent for right ankle sprain with arthritis and peroneal tendonitis for the period prior to November 23, 2008 is denied.

Entitlement to a rating in excess of 20 percent for right ankle sprain with arthritis and peroneal tendonitis from November 24, 2008 to January 6, 2009 is denied.

Entitlement to a rating in excess of 10 percent for right ankle sprain with arthritis and peroneal tendonitis from July 1, 2009 to November 1, 2009 is denied.

Entitlement to a rating in excess of 20 percent for right ankle sprain with arthritis and peroneal tendonitis from November 2, 2009 is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


